DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on 2/11/2021.
Claims 1-20 are currently pending.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are considered allowed because no prior art or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“responsive to receiving the BGP UPDATE message,
1)    updating, by the route reflector, a CLUSTER_LIST value and, if needed, an ORIGINATOR_ID value, in a path attribute section in the BGP UPDATE message to generate a revised BGP UPDATE message,
2)    sending, by the route reflector, the revised BGP UPDATE message to a client of the route reflector, regardless of completing or not completing one of
(A)    field validity checking of the BGP UPDATE message,
(B)    Adj-RIBS-In update using the BGP UPDATE message,
(C)    decision processing for route selection using information in the BGP UPDATE message, or


“responsive to receiving the BGP UPDATE message,
i)    updating, by the route reflector, a CLUSTERLIST value and, if needed, an ORIGINATOR_ID value, in a path attribute section in the BGP UPDATE message to generate a revised BGP UPDATE message,
ii)    sending, by the route reflector, the revised BGP UPDATE message to a client of the route reflector, regardless of whether or not one of
-    field validity checking of the BGP UPDATE message,
-    Adj-RIBS-In update using the BGP UPDATE message,
decision processing for route selection using information in the BGP UPDATE message, or
-    Adj-RIBS-Out update using the BGP UPDATE message, is completed“ in combination with other claim limitations as recited in claim 10.


“responsive to receiving the BGP UPDATE message,
1) updating, by the route reflector, a CLUSTER LIST value and, if needed, an ORIGINATOR ID value, in a path attribute section in the BGP UPDATE message to generate a revised BGP UPDATE message,

-    field validity checking of the BGP UPDATE message,
-    Adj-RIBS-In update using the BGP UPDATE message,
-    decision processing for route selection using information in the BGP UPDATE message, or
-    Adj-RIBS-Out update using the BGP UPDATE message, is completed“ in combination with other claim limitations as recited in claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081.  The examiner can normally be reached on Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        February 26, 2021